                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

VEOLIA WATER NORTH AMERICA -
SOUTH,   LLC,   a   Delaware
limited liability company,

            Plaintiff,

v.                                  Case No:     2:18-cv-785-FtM-99NPM

CITY OF EVERGLADES CITY, a
Florida municipality,

            Defendant.


                              OPINION AND ORDER

     This    matter   comes    before    the   Court   on   Counter-Defendant

Veolia Water North America – South, LLC’s (VWNA) Motion to Dismiss

First Amended Counterclaim (Doc. #51) filed on August 30, 2019.

Counter-Plaintiff the City of Everglades City (the City) filed a

Response in Opposition (Doc. #54) on September 23, 2019 and VWNA

filed a Reply (Doc. #58).       For the reasons set for the below, the

Motion is granted with leave to amend.

                                        I.

     This case arises out of an operations and maintenance services

contract between plaintiff VWNA and the City for water and waste

treatment.     Plaintiff’s Complaint (Doc. #1) alleges claims for

breach of contract (Count I), violation of Florida’s Prompt Payment

Act, Fla. Stat. § 218.70, et seq. (Count II), and unjust enrichment

(Count III), but the Court previously dismissed Count III with
prejudice based on sovereign immunity.          (Doc. #37.)     The City

filed an Amended Counterclaim (Doc. #42) on June 12, 2019, alleging

one count for equitable accounting.          VWNA moves to dismiss for

failure to state a claim.

     The Complaint sets forth the following facts: The City owns

a Ground Water-Membrane Treatment Plant and a Wastewater Treatment

Plant (collectively “the Treatment Plants”) located in Collier

County, Florida.    (Doc. #1, ¶ 7.)       On or about November 7, 2017,

the City entered into an agreement with VWNA, a company which

operates    water   treatment     and   wastewater    facilities     (“the

Agreement”). 1   (Id., ¶¶ 8, 11.)       The Agreement required VWNA to

provide construction services to operate, maintain, repair, and

perform other improvements to the Treatment Plants.         (Id., ¶ 11.)

The Agreement expressly contemplated that VWNA would provide the

necessary labor, services, and materials in connection with the

operation, maintenance, and repair of the Treatment Plants for one

year commencing on November 8, 2017.        (Id., ¶ 12.)      Thereafter,

the Agreement would automatically renew for successive one-year

terms unless either party cancelled the agreement in writing “no

less than 120 days prior to expiration.” (Id.)

     Pursuant to Section 9.1 of the Agreement, the Agreement was

automatically    renewed,   the   initial    term   was   extended   until


     1   A copy of the Agreement is attached to the Complaint as Doc.
#1-1.



                                  - 2 -
November 7, 2019, and VWNA made all necessary arrangements to

perform under the extended Agreement.               (Doc. #1, ¶ 13.)           Per the

Agreement, the City “agreed to compensate VWNA in twelve monthly

installments” and plaintiff asserts that as a municipality and in

furtherance of its financial obligations under the Agreement, the

City was bound and obligated to make payments to VWNA in accordance

with Florida’s Prompt Payment Act, Fla. Stat. § 218.70, et seq.

(Id., ¶ 14.)

      On   or    about    September     11,     2018,   the     City   breached      the

Agreement by failing to pay for services, and on or about September

28, 2018, the Agreement was terminated as a result of the City’s

material breach. (Doc. #1, ¶¶ 15, 16.)                  As of November 2018, the

City owed VWNA in excess of $445,000.00 for billed invoices, and

reimbursable      expenses    owed      under    the    Agreement      for    work   and

services performed through November 2018.                 (Id., ¶ 17.)         VWNA is

also owed lost profits arising out of the Agreement’s extension

through November 7, 2019.         (Id.)

      Both      parties   agree   that     VWNA    is    owed    money       under   the

Agreement, but dispute the amount owed and who should calculate

the   damages.        Indeed,     the    City’s     Amended      Counterclaim        for

equitable accounting alleges that because the invoices under the

Agreement were complicated and extensive it is not clear what

amount plaintiff is owed under the Agreement and requests that the




                                        - 3 -
Court compel plaintiff to render an accounting of the services to

an auditor.   (Doc. #42, pp. 4-5.)

     Plaintiff’s moves to dismiss, arguing that the equitable

relief requested in the Amended Counterclaim is an attempt to

circumvent plaintiff’s Seventh Amendment right to a jury trial on

its breach of contract claim 2 because if the City’s equitable

accounting    claim     is   granted,      VWNA’s   damages    would    be

predetermined.       VWNA also argues that the City fails to plead

entitlement to an equitable accounting under Florida law.

                                    II.

     A motion to dismiss a counterclaim under Fed. R. Civ. P.

12(b)(6) is evaluated in the same manner as a motion to dismiss a

complaint. Fabricant v. Sears Roebuck, 202 F.R.D. 306, 308 (S.D.

Fla. 2001.     Under Federal Rule of Civil Procedure 8(a)(2), a

counterclaim must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”         Fed. R. Civ. P.

8(a)(2).      This    obligation   “requires    more   than   labels   and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citation omitted).      To survive dismissal, the factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”          Id. at 555.     See


     2 Plaintiff’s Complaint included a demand for a jury trial
and the City has not objected to the jury demand. (Doc. #1.)



                                   - 4 -
also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”         Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a counterclaim as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare    recitals   of   the    elements   of   a    cause   of    action,

supported by mere conclusory statements, do not suffice.”                 Iqbal,

556 U.S. at 678.     “Factual allegations that are merely consistent

with    a   defendant’s   liability    fall   short       of   being    facially

plausible.”     Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).        Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                 Iqbal, 556

U.S. at 679.

                                     III.

       Under Florida law, “there can be grounds for an equitable

accounting where the contract demands between litigants involve

extensive or complicated accounts and it is not clear that the



                                     - 5 -
remedy at law is as full, adequate and expeditious as it is in

equity.”   Chiron v. Isram Wholesale Tours and Travel Ltd., 519 So.

2d 1102, 1103 (Fla. 3d DCA 1988) (citing F.A. Chastain Constr.

Inc. v. Pratt, 146 So. 2d 910, 913 (Fla. 3d DCA 1962)).                       In

addition, a party seeking an equitable accounting must show the

existence of a fiduciary relationship.              Kee v. Nat’l Reserve Life

Ins. Co., 918 F.2d 1538, 1540 (11th Cir. 1990).

      VWNA asserts that the City failed to adequately allege a valid

counterclaim for an equitable accounting because it failed to plead

the existence of a complex transaction, overlooks the fact that

the City has an adequate remedy at law arising from VWNA’s breach

of contract claim, and fails to allege the existence of a fiduciary

relationship.

      “The elements of a cause of action for breach of fiduciary

duty are (1) the existence of a duty, (2) breach of that duty, and

(3) damages flowing from the breach.”                Miller v. Miller, 89 So.

3d 962 (Fla. 5th DCA 2012) (quoting Crusselle v. Mong, 59 So. 3d

1178, 1181 (Fla. 5th DCA 2011)).                  Fiduciary relationships are

either expressly or impliedly created.              Capital Bank v. MVB, Inc.,

644   So. 2d    515,   518    (Fla.    3d   DCA    1994).   When   a   fiduciary

relationship has not been created by an express agreement, the

question of whether the relationship exists generally depends

“upon   the    specific      facts    and   circumstances    surrounding    the

relationship of the parties in a transaction in which they are



                                       - 6 -
involved.”    Collins v. Countrywide Home Loans, 680 F. Supp. 2d

1287, 1297 (M.D. Fla. 2010) (quoting Taylor Woodrow Homes Fla.,

Inc. v. 4/46–A Corp., 850 So. 2d 536, 540 (Fla. 5th DCA 2003)).

     Here, the Amended Counterclaim (Doc. #42) does not include

any allegations regarding fiduciary duty.       Although the City

alleges the existence of a contract between the parties, the Court

will not assume that the existence of the contract alone created

a fiduciary relationship between the parties.   Indeed, a contract

may explicitly state that no fiduciary relationship is formed

between the parties by the existence of the contract or include

other terms that could inform the Court’s analysis regarding

equitable accounting.    Additionally, the City makes no argument

and cites no facts from which the Court should imply that a

fiduciary relationship exists.     The Court is also not convinced

without more detailed allegations that the invoices are so complex

that it is impossible to determine the nature of the cost in the

invoices.    The allegations in this regard are wholly conclusory.

However, the City will be provided the chance to amend. 3

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Counter-Defendant Veolia Water North America – South, LLC’s

Motion to Dismiss First Amended Counterclaim (Doc. #51) is GRANTED


     3 If the City chooses to file a Second Amended Counterclaim
VWNA may re-raise the jury trial issue.



                                 - 7 -
and the Amended Counterclaim (Doc. #42) is dismissed without

prejudice to filing a Second Amended Counterclaim within FOURTEEN

(14) DAYS of this Opinion and Order.

     DONE and ORDERED at Fort Myers, Florida, this __15th__ day of

October, 2019.




Copies:
Counsel of Record




                              - 8 -
